Citation Nr: 1634521	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include pes collapsed valgus deformity with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot with possible neuritis from nerve entrapment, pes planus, metatarsalgia, and hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal has since been transferred to the RO in Sioux Falls, South Dakota, via the RO in Lincoln, Nebraska.  

This matter previously came before the Board in April 2013, at which time it denied entitlement to the benefit presently sought on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a Joint Motion for Remand (JMR) as agreed upon by the Veteran and VA's Office of General Counsel, which vacated the April 2013 decision and remanded the issue to the Board for action in conjunction with the terms of the JMR.

In September 2014, the issue again was returned to the Board, at which time the Board noted that the Veteran had previously testified before a Veterans Law Judge in April 2009.  However, that Judge was no longer associated with the Board; the Veteran requested that he be afforded a hearing before a new Veterans Law Judge.  Therefore, the Board issued a remand so that that hearing could be scheduled.  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a live hearing via videoconference.   A transcript of that hearing has been prepared and is of record.  


FINDING OF FACT

The Veteran's bilateral foot disability, to include pes collapsed valgus deformity with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot with possible neuritis from nerve entrapment, pes planus, metatarsalgia, and hallux valgus, is at least as likely as not related to his in-service foot injuries.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include pes collapsed valgus deformity with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot with possible neuritis from nerve entrapment, pes planus, metatarsalgia, and hallux valgus, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Given the positive outcome of the below decision, any failure in the duty to notify and assist in this matter would equate to harmless error, and therefore, a discussion of that duty is not necessary at this time.

II. Service Connection 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has a present diagnosis of bilateral pes collapsed valgus deformity, with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot, with possible neuritis from nerve entrapment, pes planus, metatarsalgia, and hallux valgus.  

Evidence of record shows that the Veteran presented with normal feet upon enlistment.  In June 2001, the Veteran's service treatment records document that while on an obstacle course, he fell approximately 20 feet and sustained fractures of the 2nd, 3rd, and 4th, metatarsal heads of the right foot.  (See VBMS, STR - Medical, 10/13/2014).  For his part, the Veteran has testified that when he fell, he landed on both feet, sustaining a more severe injury to the right foot.  (See Hearing Transcript, 7/11/16).  

A November 2005 QTC examination report gives a diagnosis of bilateral hallux valgus, but does not provide any etiology opinion to service.  

A February 2008 VA examination noted a history of fractured metatarsals, but found no residuals, despite the Veteran's complaints of foot pain.  No nexus opinion was given.  

In December 2009, the Veteran was afforded a VA examination in which the examiner noted pes planus, metatarsalgia, and hallux valgus, but the examiner stated that he would have to resort to mere speculation regarding the foot symptoms and the relationship to his previous fractures.  Per the February 2014 JMR, the Court has found that that opinion is inadequate because the examiner failed to explain the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 380 (2010); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In support of his claim, the Veteran has submitted a private medical opinion from a Dr. S.C.K., DPM, dated in June 2016.  The private podiatrist examined the Veteran in person and also reviewed the Veteran's complete medical records, including his service treatment records and entrance examination report from 1999.  The examiner stated that the Veteran has a pes collapsing valgus deformity which more likely than not developed because of the injuries that the Veteran sustained while falling in the military.  He noted that on entrance, the Veteran was not found to have abnormal arches.  He also noted that orthotics were prescribed during service, and therefore, any falling arches now diagnosed were more likely than not the result of his injuries sustained during active duty.  The examiner noted a soft tissue mass on the lateral aspect of the right foot which he opined was likely some type of blood tumor due to the in-service injury causing swelling in the foot, and possibly putting pressure on the nerve, resulting in pain along the lateral part of the foot.  The examiner noted that the injury sustained during service was significant.  Although the Veteran did not appear to have any high evidence of traumatic arthritis, it was likely that some arthritis existed due to that injury.  Overall, the examiner stated that in consideration of several years of treatment, evaluation of the Veteran's military entrance examination, his most recent examination, emergency room notes, and other service treatment records, the Veteran's pes collapsed valgus deformity with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot with possible neuritis from nerve entrapment is more likely than not the result of the injuries sustained while on active duty.  (See VBMS, Medical Treatment Record - Non-Government Facility, 7/7/2016).

In light of the above, the Board finds that service connection should be granted for a bilateral foot disability.  The Veteran clearly has a present diagnosis of pes collapsed valgus deformity with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot with possible neuritis from nerve entrapment, pes planus, metatarsalgia, and hallux valgus.  Further, his service treatment records confirm that he sustained a 20 foot fall during active service, resulting in an injury to the feet.  Finally, the Board recognizes that the Veteran has submitted a medical opinion which clearly opines in favor of a nexus between the present disability and the in-service injury.  That opinion was given in contemplation of a present examination, the Veteran's medical history, and service treatment records.  The December 2009 examination does not contradict this opinion, rather stating that giving a nexus opinion based on the evidence available would require resort to mere speculation.  At the very least, the evidence is equipoise as to whether the Veteran's present foot disabilities are related to service.  As such, affording all benefit of the doubt in favor of the Veteran, the Board finds that service connection should be granted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for a bilateral foot disability, to include pes collapsed valgus deformity with traumatic arthritis and soft tissue mass to the lateral aspect of the right foot with possible neuritis from nerve entrapment, pes planus, metatarsalgia, and hallux valgus is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


